Citation Nr: 0418934	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  Hepatitis C was not diagnosed until many years after the 
veteran was released from service.

3.  The veteran asserts that he incurred a severe heroin 
habit and "crystal meth habit" during service and "picked 
up hepatitis C" at that time as a result of "doing drugs" 
with other soldiers.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated in line of duty 
during active military service.  38 U.S.C.A. §§ 101(16), 
105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301 (2003); 
VAOPGCPREC 7-99.


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA promulgated 
revised regulations to implement these changes in the law in 
August 2001.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for denying his claim.

By virtue of the information contained in the discussion in 
the June 2002 rating decision, the August 2003 statement of 
the case, and the December 2003 supplemental statement of the 
case, the veteran and his representative were notified of the 
information necessary to substantiate his claim and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.

The United States Court of Appeals for Veterans Claims 
(Court) held that VA must provide notice of what is needed to 
support a claim prior to an initial unfavorable RO decision.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  With 
respect to the timing of the notice provisions, the Board 
notes that the appellant filed his claim for service 
connection for hepatitis C in March 2002.  He was provided 
with a VCAA letter with regard to his claim in April 2002.  
Subsequently, service connection for hepatitis C was denied 
by rating action in June 2002.  

After reviewing the claims folder, the Board has determined 
that the claimant has been notified of the applicable laws 
and regulations, which set forth the criteria for entitlement 
to service connection for hepatitis C.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  The 
requirements of the VCAA have been satisfied to the extent 
necessary to permit a determination as to the time and cause 
of the veteran's hepatitis.  The remaining matter to be 
resolved is legal in nature and its outcome is determined by 
the interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  The Court has held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  Consequently, no further action to comply 
with the provisions of the VCAA is required.

Background.   The veteran's service medical records are 
silent for any treatment or diagnosis of hepatitis C.  During 
service, the veteran was monitored under a USAREUR drug and 
alcohol control program from April through July 1973.  Urine 
samples were consistently positive for amphetamines and 
morphine use.  

In an August 1973 military psychiatric evaluation, it was 
noted that the veteran presented a chaotic personal history 
including school difficulties and drug abuse. The examiner 
noted that the veteran stated that, 

He will not abide by military policy, 
unless he is treated differently, and 
that he is doing what he wants, when he 
wants.  

During the interview he was alert, oriented and coherent.  
There was no evidence of psychosis, neurosis or organic brain 
disorder.  His intellectual capacity appeared to be average.  
The examiner recommended that he be discharge under AR 635-
200, Chapter 13.   He opined that the veteran was, 

Neither drug addicted or dependent.  His 
drug usage is a symptom of his 
personality disorder.  He is unmotivated 
towards future productive service and it 
is doubtful if he could perform 
adequately even with rehabilitative 
measures.

The veteran was subsequently discharged from service under 
honorable conditions. It was however noted that he was unfit 
for service due to drug abuse.

A VA hospital summary from September-October 1975 noted the 
veteran was admitted on Sept 28, 1975 with a history of drug 
use and was seeking rehabilitation.  He reported taking 
various drugs since age 16.  He underwent treatment with 
methadone until October 14, 1975 when he left the program 
without authorization.

A VA hospital summary from June 1994 noted the veteran was 
admitted thinking that he was going to die.  He admitted to 
binging on cocaine, marihuana, and alcohol.  He was 
detoxified and released.

It appears that the first evidence of hepatitis was in VAMC 
treatment records in June 2001, which note that the veteran 
requested follow-up for hepatitis.  Subsequent VAMC records 
in August 2001 note follow up for hypertension and chronic 
hepatitis C.

In a December 2001 VAMC records the veteran noted he had been 
in a monogamous but unprotected sexual relation.  The last 
time he used drugs intravenously was about "15 years ago or 
longer." He last used alcohol a year ago, and had a body 
piercing about 20 years ago.  

In a January 2002 VAMC psychiatric interview prior to 
possible Interferon treatment, it was noted that the veteran 
had a significant abuse history.  He reportedly was in full-
sustained remission for about one year from alcohol, 
marihuana, cocaine, and heroin.   

In March 2002 the veteran filed a claim for service 
connection for hepatitis C.  In essence he claimed to have 
been a drug user in service.  He asked to be placed in a drug 
rehabilitation program but was denied.  Instead he was 
separated from service.  He believed that had he been placed 
in such a program he might not have subsequently contracted 
hepatitis C.

In statements in support of his claim in April and May 2002, 
the veteran claimed that he developed a severe heroin, 
crystal meth, and speed problem during service in Germany.  
He believed it was there that he "picked up hepatitis C" as 
a result of "doing drugs" with other soldiers.  He was not 
however made aware of this at that time.  He only found out 
he had hepatitis C when he sold blood to a blood bank in 
Miami, Florida.

Legal Criteria.  For disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war, the United States will 
pay to any veteran thus disabled and who was discharged or 
released under conditions other than dishonorable from the 
period of service in which said injury or disease was 
incurred, or preexisting injury or disease was aggravated, 
compensation as provided in this subchapter [38 U.S.C.A §§ 
1110 et seq.], but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 2002)

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (2003).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).

VA's General Counsel has concluded that, under section 8052 
of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, the 
law prohibits the payment of compensation for a disability 
that is a result of a claimant's own alcohol or drug abuse, 
effective for claims filed after October 31, 1990.  
VAOPGCPREC 2-97; see also Barela v. West, 11 Vet. App. 280 
(1998) (service connection for alcohol and drug abuse can be 
established; the statutes only prohibit the payment of 
compensation for disability due to alcohol or substance 
abuse, not a grant of service connection for such disability 
from which other, ancillary benefits could be awarded).  
However, in a more recent opinion, the General Counsel 
emphasized that 38 U.S.C.A. § 105(a), as amended by section 
8052 of OBRA 1990, precludes direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs (a substance abuse disability) for purposes 
of all VA benefits.  VAOPGCPREC 7-99; see also VAOPGCPREC 2- 
98.  That is because OBRA 1990 amended the status governing 
line of duty determinations and the definition of a "service-
connected" disability, as discussed above.  38 U.S.C.A. §§ 
101(16) and 105(a).  VA General Counsel precedent opinions 
are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 
(1993).

Analysis.  In a statement in support of claim dated in April 
2002, the veteran reported that he had "picked up hepatitis 
C" as a result of "doing drugs" with other soldiers.  The 
Board accepts the veteran's account that the etiology of the 
hepatitis was intravenous drug use in service.  The veteran's 
statement of April 2002 is against his interest and is 
therefore highly credible and persuasive evidence.  At the 
time he made this statement, the veteran most likely did not 
know the potential significance of his admission and had no 
reason to conceal the truth.  The veteran's statement is 
consistent with the well-documented history of drug abuse 
extending back to military service and is uncontradicted in 
the record.  There is no contrary medical opinion of record, 
so there is no doubt on this matter that could be resolved in 
the veteran's favor.

The determination that hepatitis is the result of drug abuse 
in service is dispositive of the veteran's appeal as a matter 
of law in light of the statutory preclusion of an award of 
service connection for drug-related disability.  The veteran 
filed this claim in March 2002, and the law clearly states 
that service connection may not be established on a direct 
basis for a disease or injury that results from a claimant's 
abuse of alcohol or drugs for claims filed after October 31, 
1990.

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995).  Since the Board has found that the claim is without 
legal merit, the appeal is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



